                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    EAST KENTUCKY POWER                )
    COOPERATIVE, INC.,                 )
                                       )
           Plaintiff,                  )                Case No.
                                       )           5:18-cv-00437-JMH
    v.                                 )
                                       )           MEMORANDUM OPINION
    AECOM TECHNICAL SERVICES,          )                AND ORDER
    INC.,                              )
                                       )
           Defendant/Third Party       )
           Plaintiff.                  )
    v.                                 )
                                       )
                                       )
    WEDDLE ENTERPRISES, INC.,          )
                                       )
           Third-Party Defendant,      )
                                       )
    and                                )
                                       )
    CONSULTING SERVICES, INC.,         )
                                       )
           Third-Party Defendant.      )
                                       )

                                     ***

          Third-Party Defendants Weddle Enterprises, Inc. (“Weddle”)

and Consulting Services, Inc. (“CSI”) separately moved [DE 13, 22]

to        dismiss   Defendant/Third-Party     Plaintiff         AECOM   Technical

Services, Inc.’s (“AECOM’s”) third-party complaint against them.

          In the underlying dispute, Plaintiff, East Kentucky Power

Cooperative,        Inc.(“EKPC”,)   alleges   it    made   an    agreement   (the

“Design Contract”) with AECOM, under which AECOM would design and

provide construction support services for an expansion of the

                                       1
 
Spurlock    Landfill,     including        design   and     development       of

construction plans for an external haul road.             [DE 1-1].        While

construction of the external haul road was on-going, a portion of

the slope on which the road was constructed failed.               [Id.].

     As a result of the slope failure, EKPC brought several claims

against AECOM, including breach of contract, breach of the covenant

of good faith and fair dealing, breach of warranty, indemnity,

misrepresentation, and professional negligence.            [Id.].    AECOM has

since filed suit against Weddle and CSI, seeking indemnity from

Weddle and CSI for damages stemming from any liability that might

accrue to AECOM as a result of an alleged slope failure.              [DE 10].

     CSI   and   Weddle   now   move   to    dismiss    AECOM’s    third-party

complaint, arguing that AECOM is not entitled to bring an indemnity

claim against them pursuant to Federal Rule of Civil Procedure

14(a)(1), and that AECOM failed to state claim for indemnity under

Kentucky common law.      [DE 13; DE 22].      AECOM has responded to the

CSI and Weddle’s respective motions to dismiss.            [DE 21; 23].     The

third-party defendants have replied in support of their motion or

the time for replies has otherwise expired.            [DE 24].   As a result,

this matter is ripe for review and consideration.

     For the reasons that follow, CSI and Weddle’s respective

motions to dismiss [DE 13; DE 22] AECOM’s third-party complaint

[DE 10] are GRANTED.



                                       2
 
                    I.      Procedural and Factual Background

       EKPC owns and operates a power generation facility near

Maysville, Kentucky, which is known as the Hugh L. Spurlock

Generating Station (“Spurlock Power Plant”).                    [DE 1-1 at 1, PageID

#6,    ¶    1].     In   addition,      EKPC     owns   and   operates       a   landfill

(“Spurlock Landfill”) adjacent to the Spurlock Power Plant, which

is used for the disposal of coal combustion residues produced at

the Spurlock Power plant.            [Id., PageID #6, ¶ 2].

       On or around January 18, 2016, EKPC retained AECOM to provide

design and construction support services for an expansion of the

Spurlock       Landfill     known    as    the    “Area,      C,   Phase     3    lateral

expansion.” [Id., PageID #6, ¶ 4]. On July 29, 2016, EKPC retained

AECOM to provide a preliminary design for an external, permanent

haul road (the “External Haul Road”) to access the bottom of the

Area C, Phase 3 cell construction.                 [Id. at 2, PageID #7, ¶ 5].

On    August      17,    2016,   EKPC     requested     AECOM      proceed       with   the

development of construction plans for the External Haul Road. [Id.

at 2, PageID #7, ¶ 7].           On October 7, 2016, AECOM delivered plans

for design for the External Haul Road.                   [Id. at 3, PageID #8, ¶

14].       On October 14, 2016, AECOM provided EKPC with its proposal

for the design of the External Haul Road.                [Id.]      On March 3, 2017,

AECOM delivered to EKPC a set of design plans for the construction

of the External Haul Road, marked “For Construction.”                        [Id. at 3,

PageID #8, ¶ 14].

                                            3
 
        AECOM alleges that, at some point, EKPC also entered contracts

with Weddle and CSI.       [DE 10].      The EKPC-Weddle contract allegedly

required Weddle to acquire materials necessary for the External

Haul Road and to construct the External Haul Road.               [DE 10 at 2-

3, PageID #77-8, ¶ 11].          AECOM also claims EKPC entered into a

contract with CSI, requiring CSI to oversee, supervise, and manage

the construction of the External Haul Road; to provide construction

monitoring and conformance laboratory testing of the structural

fill materials for the road; to report to EKPC; to prepare daily

field    reports   and    laboratory     testing    results;   and   to   attend

construction progress meetings.           [DE 10 at 3, PageID #78, ¶ 12].

        On March 10, 2017, while construction of the External Haul

Road was still in progress, a portion of the slope on which the

External    Haul   Road    was   being    constructed   failed    (the    “Slope

Failure”), causing damage to, and loss of a portion of the External

Haul Road.      [Id. at 3, PageID #8, ¶ 16].            Following the Slope

Failure, EKPC retained CSI to conduct an evaluation of the Slope

Failure and to determine the cause of the failure.                   [Id. at 3,

PageID #8, ¶ 17].        CSI then issued a 19-page report regarding the

Slope Failure.      [Id. at 3-4, PageID #8-9,¶ 19.]

        On June 7, 2018, EKPC filed this action in Clark Circuit

Court,     Division   I,    bringing      several   claims     against    AECOM,

including breach of contract, breach of the covenant of good faith

and      fair      dealing,      breach       of     warranty,       indemnity,

                                         4
 
misrepresentation, and professional negligence.                [DE 1-1].    AECOM

then   removed     the   action    to     this   Court,    based   on   diversity

jurisdiction, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.                  [DE

1].

       AECOM then filed a third-party complaint seeking indemnity

from Weddle and CSI for damages stemming from any liability that

might accrue to AECOM as a result of an alleged slope failure, and

further seeks apportionment to the extent of Weddle and CSI’s fault

for the Slope Failure.            [DE 10].       CSI and Weddle now move to

dismiss AECOM’s third-party complaint, arguing that AECOM is not

entitled to bring an indemnity claim against them pursuant to

Federal Rule of Civil Procedure 14(a)(1), and that, in any event,

AECOM failed to state claim for indemnity under Kentucky common

law.   [DE 13 at 1; DE 22-1].

       CSI   and   Weddle   now    move    to    dismiss   AECOM’s   third-party

complaint, arguing that AECOM is not entitled to bring an indemnity

claim against them pursuant to Federal Rule of Civil Procedure

14(a)(1), and that AECOM failed to state claim for indemnity under

Kentucky common law.        [DE 13 at 1; DE 22-1].           In response, AECOM

asserts that it has stated a valid claim for indemnity under

Kentucky law, arguing that “...any damage caused to [EKPC] by the

slope failure was exclusively and entirely caused by the negligent

actions or inactions of CSA (and Weddle).”                 [DE 21, PageID #173;

Doc. 23, PageID #183].        AECOM further argues that CSI and Weddle

                                          5
 
“should be brought into this case so that AECOM may preserve its

right to apportion fault to CSI [and Weddle] at trial.”                          [DE 21,

PageID 174, Doc. 23, PageID #183].

                               II.     Standard of Review

        When   sitting    in    diversity,         a   federal    court     applies    the

substantive law of the state in which it sits.                        Hayes v. Equitable

Energy Resources Co., 266 F.3d 560, 566 (6th Cir. 2001)(citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S.Ct.

1020, 85 L.Ed. 1477 (1941)).

        In ruling on Weddle’s and CSI’s respective Rule 12(b)(6)

motions to dismiss, the Court must “construe the complaint in the

light most favorable to the plaintiff, accept its allegations as

true,    and    draw     all    reasonable         inferences     in     favor    of   the

plaintiff.”      Jones v. City of Cincinnati, 521 F2d 555, 559 (6th

Cir. 2008).      The Court is not bound to accept as true “recitals of

the elements of a cause of action, supported by mere conclusory

statements[.]”      Ashcroft v. Iqbal, 556 U.S. 662, 678.                   “To survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).              “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference       that    the       defendant      is    liable    for   the

misconduct alleged.”           Id. (citing Twombly, 550 U.S. at 556).

                                              6
 
                                 III. Analysis

        CSI argues that AECOM’s impleading third-party complaint [DE

10] is inappropriate under Fed. R. Civ. P. 14(a)(1).            [DE 13-2 at

6-9, PageID #149-152; DE 24 at 1-4, PageID #185-188].                CSI and

Weddle further argue they are entitled to dismissal of the third-

party complaint for because AECOM failed to state claim for

indemnity under Kentucky common law.            [DE 13 at 1; DE 22-1].

A.      Impleader is Inappropriate under Fed. R. Civ. P. 14(a)(1).

        CSI argues that AECOM’s impleading third-party complaint [DE

10] is inappropriate under Fed. R. Civ. P. 14(a)(1).            The language

of Fed. R. Civ. P. 14(a)(1) provides, in relevant part, that a

defending party may, as third-party plaintiff, “serve a summons

and complaint on a nonparty who is or may be liable to it for all

or part of the claim against it.”           Although AECOM does not directly

respond to CSI’s argument on this issue, the Court will address it

here.    [DE 21 at 3-6, PageID #172-174].

        This Court has held that “[F]or a third-party claim to be

properly     before    the    Court,    ‘[t]he    third-party   defendant’s

liability must be (1) owed to the impleading party; (2) based on

the   underlying      claim   against   the    impleading   party;   and    (3)

derivative of the impleading party’s liability.”            State Automobile

Ins. Co. v. Burrell, Civ. Action No. 17-cv-300, 2018 WL 2024617,

*2 (E.D. Ky. May 1, 2018) (internal citation omitted).                     As a

result, “if the third-party plaintiff claims that ‘it was him, not

                                        7
 
me,’ then impleader is inappropriate.” Id. (internal citations and

quotations omitted).

       Here, the AECOM alleges that CSI and Weddle were negligent

and breached their respective contracts with EKPC – not AECOM.

[DE 10 at 3-6, PageID #78-81].               Even if true, CSI and Weddle’s

liability would be to EKPC not AECOM.              Nor would such liability be

derivative of AECOM’s alleged breach of its own contract with EKPC.

       Moreover, AECOM alleges the very “him, not me” claims that

this Court has held are inappropriate under Fed. R. Civ. P.

14(a)(1). See Burrell, Civ. Action No. 17-cv-300, 2018 WL 2024617,

*2 (E.D. Ky. May 1, 2018) (internal citation omitted). AECOM’s

allegations expressly state “...any damage caused to [EKPC] by the

slope failure was exclusively and entirely caused by the negligent

actions or inactions of CSI (and Weddle).”                 [DE 21, PageID #173;

Doc.   23,   PageID   #183].    Finally,          AECOM    all   but   admits   that

impleading third-party defendants for state law indemnity claims

is   inappropriate.      [DE   21   at       5,   PageID    #174   (citing      State

Automobile Ins. Co. v. Burrell, 17-cv-300, 2018 WL 2024617 (E.D.

Ky. May 1, 2018)].      As such, AECOM’s impleader of CSI and Weddle

are inappropriate under Fed. R. Civ. P. 14(a)(1) under this Court’s

test in Burrell.      For this reason, AECOM’s claims against CSI and

Weddle cannot be brought in a third-party complaint under Fed. R.

Civ. P. 14(a)(1).



                                         8
 
B.   AECOM Failed to State a Common Law Indemnity Claim.

     Next, CSI and Weddle argue that AECOM failed to state claim

for indemnity under Kentucky common law. [DE 13 at 1; DE 22-1]. In

particular, CSI notes that AECOM’s Third-Party complaint alleges

that CSI’s construction errors – rather than AECOM’s breach of

contract/negligent design – caused EKPC’s loss. Such allegations,

CSI contends, cannot “...form the basis for a viable common law

indemnity claim in Kentucky.”     [DE 13-2 at 9, PageID #152].          In

response, AECOM asserts that such allegations can and do state a

valid claim for indemnity under Kentucky law. [DE 21, PageID #173;

Doc. 23, PageID #183].   CSI and Weddle are correct and thus their

respective motions must be granted.

      “Indemnity...’is   simply   the   repayment   to   one    party   by

another party who caused the loss, of such amounts the first party

was compelled to pay.” Hall v. MLS Nat. Medical Evaluations, Inc.,

Civil Action No. 05-185, 2007 WL 1385943 (E.D. Ky. May 8, 2007)

(quoting Liberty Mut. Ins. Co. v. Louisville & Nashville R.R. Co.,

455 S.W.2d 537, 541 (Ky. 1970)).        In Kentucky, cases allowing

recovery based on indemnity principles “are ‘exceptions to the

general rule, and are based on principles of equity.’”         Degener v.

Hall Contracting Corp., 27 S.W.3d 775, 778 (Ky. 2000) (quoting

Louisville Ry. Co. v. Louisville Taxicab and Transfer Co., 77

S.W.2d 36, 39 (Ky. 1934)); see also Thompson v. The Budd Co., 199



                                  9
 
F.3d 799, 806 (6th Cir. 1999)(analyzing Crime Fighters Patrol v.

Hiles, 740 S.W. 2d 936 (Ky. 1987).

     Under Kentucky law, indemnity is available it two types of

situations:

           (1) Where the party claiming indemnity has not
           been guilty of any fault, except technically,
           or constructively, as where an innocent master
           was held to respond for the tort of his servant
           acting within the scope of his employment; or
           (2) where both parties have been in fault, but
           not the same fault of the party from whom
           indemnity is claimed was the primary and
           efficient cause of the injury

Degener, 27 S.W.3d at 780 (quoting Louisville Ry. Co. v. Louisville

Taxicab and Transfer Co., 77 S.W.2d 36, 39 (1934)).

     AECOM argues that the second scenario is present here, and,

thus, indemnity is appropriate.         [DE 21, PageID #173].         However,

in such cases, indemnity is only “available to one exposed to

liability because of the wrongful act of another with whom he/she

is not in pari delicto.”      Degener, 27 S.W.3d at 778; see also, in

pari delicto, Black's Law Dictionary (7th ed. 1999) (meaning “in

equal fault”). This case does not fit in the second class of cases

because   AECOM   was   not   exposed    to   liability   for   its   passive

negligence as a result of CSI and Weddle’s active negligence. See

ISP Chemicals LLC v. Duchland, Inc., 771 F.Supp. 2d 747, 751

(W.D.Ky. 2011).

     In the instant case, AECOM’s allegations demonstrate that it

is claiming CSI and Weddle were in pari delicto. In particular,

                                    10
 
AECOM alleges that any damage caused to EKPC by the slope failure

was exclusively and entirely caused by the negligent actions of

CSI and Weddle and that their allegedly negligent actions or

omissions are the primary and efficient cause of any damages

sustained by EKPC.   [Id. (emphasis added)].     In fact, AECOM’s

allegations expressly state “...any damage caused to [EKPC] by the

slope failure was exclusively and entirely caused by the negligent

actions or inactions of CSI (and Weddle).” [DE 21, PageID #173

(emphasis added); Doc. 23, PageID #183 (emphasis added)].     AECOM

further states that to the extent that it may also be at fault for

the slope failure “it is not the same degree of fault as that of

CSI and Weddle.” [Id.].

     Because AECOM alleges that CSI and Weddle’s negligence were

the primary, efficient, and exclusive cause of EKPC’s damage, this

is not a case involving alleged primary (active) and secondary

(passive) negligence. As such, this is not an indemnity case. See

ISP Chemicals LLC, 771 F.Supp. 2d at 751. Accordingly, AECOM has

failed to state a claim for common law indemnity.   Thus, the Court

must grant Weddle and CSI’s respective motions to dismiss.

C.   Although an Apportionment Instruction May Be Appropriate at
     Trial, CSI and Weddle need not Remain a Party in this Action.

     Weddle argues that the Third-Party Complaint be dismissed

subject to apportionment.   [DE 22-1 at 2, PageID #179].   CSI takes

“...no position on whether AECOM is entitled to an apportionment


                                11
 
instruction in this case[,]” but contends that dismissal should be

with prejudice.       [DE 24 at 3, PageID # 187].

       This      Court    has    held       that     “[u]nder      Kentucky      law,

‘apportionment’ is not a ‘claim in and of itself.’”                      Griffin v.

Honeywell Intern., Inc., Civil Action No. 2014 WL 6455209, at *4

(E.D. Ky. Nov. 13, 2014) (quoting Burton v. HO Sports Co., 2009 WL

1390832,   at    *2    (W.D.    Ky.   May      14,    2009)(internal       citations

omitted)).      Accordingly,     AECOM        may    not   state    a    claim    for

“apportionment” against CSI and Weddle, although it may still be

entitled to an apportionment instruction.

     AECOM argues that because Weddle and CSI allegedly caused the

slope failure, which forms the basis of the lawsuit between EKPC

and AECOM, CSI and Weddle “should be brought into this case so

that AECOM may preserve its right to apportion fault to CSI [and

Weddle] at trial.”        [DE 21, PageID 174, Doc. 23, PageID #183].

This Court’s practice in applying Kentucky law is to permit the

third-party plaintiff to preserve an apportionment instruction by

“bringing the alleged wrongdoer into the case by a third party

complaint only to then have it dismissed.”                 State Automobile Ins.

Co. v. Burrell, Civ. Action No. 17-cv-300, 2018 WL 2024617, *4

(E.D. Ky. May 1, 2018) (internal citation omitted).                     Accordingly,

while AECOM may be entitled to apportionment, neither Weddle nor

CSI need remain parties to the action in order for fault to be

apportioned, and therefore CSI and Weddle may be dismissed.                       See

                                         12
 
Dix. & Assoc. Pipeline Contractors, Inc. v. Key, 799 S.W.2d 24,

28-29 (Ky. 1990); see also, Adams v. J.B. Hunt. Transp., Inc., 130

F.3d 219, 228 (6th Cir. 1997).    As such, we grant Weddle and CSI’s

respective motions to dismiss the third-party complaint.

                         IV.     Conclusion

     The third-party Complaint fails to state a claim upon which

relief can be granted. Accordingly, IT IS HEREBY ORDERED that the

of third-party Defendants’ respective Motions to Dismiss the Third

Party Complaint [DE 13; DE 22] be GRANTED.

     IT IS FURTHER ORDERED that all claims alleged herein against

CSI and Weddle are DISMISSED WITH PREJUDICE.

     This the 6th day of May, 2019.




 




                                  13
 
